 

Exhibit 10.4

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of December 19, 2018 (the “Amendment Effective Date”), is entered into by and
among FuelCell Energy, Inc., a Delaware corporation (“Parent”), Versa Power
Systems, Inc., a Delaware corporation (“Versa Delaware”), Versa Power Systems
Ltd. a corporation organized under the laws of Alberta, Canada (“Versa Canada”),
and each of Parent’s Subsidiaries that delivers a Joinder Agreement pursuant to
Section 7.13 of the Loan and Security Agreement (hereinafter collectively
referred to as the “Borrowers” and each, a “Borrower”), the several banks and
other financial institutions or entities from time to time parties thereto as
Lender, constituting the Required Lenders, and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lender (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

 

Borrower, the Lender and Agent are parties to a Loan and Security Agreement
dated as of April 14, 2016 (as amended as of September 5, 2017, October 27,
2017, March 28, 2018 and August 29, 2018, and as may be further amended,
restated or modified from time to time, the “Loan and Security Agreement”). The
Borrowers have requested that Agent and Lender agree to certain amendments to
the Loan and Security Agreement. Agent and Lender have agreed to such request,
subject to the terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1Definitions; Interpretation.

 

(a)          Terms Defined in Loan and Security Agreement. All capitalized terms
used in this Amendment (including in the recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Loan and Security
Agreement.

 

(b)          Interpretation. The rules of interpretation set forth in
Section 1.1 of the Loan and Security Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

 

SECTION 2Amendments to the Loan and Security Agreement.

 

(a)          The Loan and Security Agreement shall be amended as follows
effective as of the Amendment Effective Date:

 

(i)          New Definitions. The following definitions are added to Section 1.1
in their proper alphabetical order:

 

“Fifth Amendment” means that certain Fifth Amendment to Loan and Security
Agreement dated as of December 19, 2018, among Borrowers, Lender and Agent.

 

“Fifth Amendment Effective Date” means December 19, 2018.

 

(ii)         Amended Definitions. The following definitions, as set forth in
Section 1.1 are amended as follows:

 

(1)         Clause (x) of the definition of “Permitted Investment” is hereby
amended and restated in its entirety as follows:

 

“(x) Investments in Project Companies (directly or indirectly through FuelCell
Energy Finance, LLC or FuelCell Energy Finance II, LLC), as long as no Event of
Default has occurred and is existing, pursuant to Project Roundtrip
Transactions; provided that in each case substantially all of such invested
proceeds are used (X) in connection with the development, construction,
ownership and operation of Projects by Project Companies including with regard
to proceeds that are paid by a Project Company to Borrower or any Affiliate
thereof in connection with the acquisition or construction of equipment or other
assets or services related to such Project; or (Y) solely with respect to
Project Roundtrip Transactions, to repay Project Company Indebtedness;”

 

 1 

 

 

(2)         Clause (viii) of the definition of “Permitted Liens” is hereby
amended and restated in its entirety as follows:

 

“(viii) Liens pursuant to any Project Company Indebtedness as long as such Liens
are limited to the assets held by Project Companies and equity interests in
Project Companies held by FuelCell Energy Finance, LLC or FuelCell Energy
Finance II, LLC;”

 

(3)         The definition of “Project Companies” is hereby amended and restated
in its entirety as follows:

 

““Project Companies” means those Subsidiaries of Borrower listed on Schedule AD
or as may be created after the Closing Date solely to hold all the assets of a
Project or to hold equity interests in other Project Companies or to function as
a lead market participant for one or more Project Companies.”

 

(4)         The introductory clause of “Project Company Indebtedness” is hereby
amended and restated in its entirety as follows:

 

““Project Company Indebtedness” means any Indebtedness, including Indebtedness
listed on Schedule AB, that is incurred by either FuelCell Energy Finance, LLC,
FuelCell Energy Finance II, LLC or Project Companies for which substantially all
of the proceeds are used [. . .]”

 

(5)         Clause (b) of the definition of “Project Roundtrip Transaction” are
amended and restated in their entirety as follows:

 

“(b) no Investment under a Project Roundtrip Transaction shall exceed
$40,000,000.00 in each instance (i.e., no more than $40,000,000.00 outstanding
from any Project Company before the proceeds have to be distributed back to
Borrower to cover the amount invested dollar for dollar), and”

 

(6)         The definition of “Qualified Subsidiary” is amended and restated in
its entirety as follows:

 

““Qualified Subsidiary” means any direct or indirect Domestic Subsidiary (other
than the Project Companies, Permitted Shell Subsidiaries, FuelCell Energy
Finance, LLC or FuelCell Energy Finance II, LLC) or Eligible Foreign
Subsidiary.”

 

(iii)        Section 7.7. Clause (b)(i) of Section 7.7 is hereby amended in its
entirety as follows:

 

“(i) a Subsidiary may pay dividends or make distributions to Borrower or to any
Subsidiary that is, directly or indirectly, wholly owned by Borrower and”

 

(iv)        Schedules. As of the Fifth Amendment Effective Date, Schedule 1,
Schedule 1A, Schedule 5.14, Schedule AB, Schedule AC and Schedule AD are amended
and restated in their entirety as attached hereto.

 

(b)          References within Loan and Security Agreement. Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

 

SECTION 3        Conditions of Effectiveness. The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

 2 

 

 

(a)          Fees and Expenses. The Parent shall have paid all attorney fees and
other costs and expenses then due in accordance with Section 5(e), and (ii) all
other fees, costs and expenses, if any, due and payable as of the Amendment
Effective Date under the Loan and Security Agreement.

 

(b)          This Amendment. Agent shall have received this Amendment, executed
by Agent, the Lender and the Borrowers.

 

(c)          Representations and Warranties; No Default. On the Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

 

(i)          The representations and warranties contained in Section 4 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and

 

(ii)         There exist no Events of Default or events that with the passage of
time would result in an Event of Default.

 

SECTION 4         Representations and Warranties. To induce Agent and Lender to
enter into this Amendment, each Borrower hereby confirms, as of the date hereof,
(a) that the representations and warranties made by it in Section 5 of the Loan
and Security Agreement and in the other Loan Documents are true and correct in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; (b) that there has not
been and there does not exist a Material Adverse Effect; and (c) that the
information included in the Perfection Certificate delivered to Agent on the
Amendment Effective Date is true and correct. For the purposes of this Section
4, (i) each reference in Section 5 of the Loan and Security Agreement to “this
Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of like
import in such Section, shall mean and be a reference to the Loan and Security
Agreement as amended by this Amendment, and (ii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true, correct and complete as of such earlier date).

 

SECTION 5Miscellaneous.

 

(a)          Loan Documents Otherwise Not Affected; Reaffirmation. Except as
expressly amended pursuant hereto or referenced herein, the Loan and Security
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect and are hereby ratified and confirmed in all respects. The Lender’s
and Agent’s execution and delivery of, or acceptance of, this Amendment shall
not be deemed to create a course of dealing or otherwise create any express or
implied duty by any of them to provide any other or further amendments, consents
or waivers in the future. Each Borrower hereby reaffirms the grant of security
under Section 3.1 of the Loan and Security Agreement (including but not limited
to the pledge of all shares and equity interests required under Sections 3.1 and
3.2 of the Loan and Security Agreement) and hereby reaffirms that such grant of
security in the Collateral (including but not limited to the pledge of all
shares and equity interests required under Sections 3.1 and 3.2 of the Loan and
Security Agreement) secures all Secured Obligations under the Loan and Security
Agreement and the other Loan Documents, and each Borrower hereby grants a
security interest and lien in the shares of Fuel Cell Energy EU, B.V. to secure
the Secured Obligations under the Loan Documents, in each case subject to the
terms of Sections 3.1 and 3.2 of the Loan and Security Agreement.

 

(b)          Conditions. For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

 

 3 

 

 

(c)          Release. In consideration of the agreements of Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Borrower, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with the Loan Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Each Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each
Borrower agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
above. Borrower waives the provisions of California Civil Code section 1542,
which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(d)          No Reliance. Each Borrower hereby acknowledges and confirms to
Agent and the Lender that such Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

 

(e)          Costs and Expenses. Each Borrower agrees to pay to Agent on the
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.

 

(f)          Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

 

(g)          Governing Law. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

(h)          Complete Agreement; Amendments. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

 

(i)          Severability of Provisions. Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

 

(j)          Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

 

(k)          Loan Documents. This Amendment shall constitute a Loan Document.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow] 

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

  BORROWERS:       FuelCell Energy, Inc.         Signature: /s/ Michael S.
Bishop         Print Name: Michael S. Bishop         Title: Sr. Vice President,
Chief Financial Officer         Versa Power Systems, Inc.         Signature: /s/
Michael S. Bishop         Print Name: Michael S. Bishop         Title: Sr. Vice
President, Chief Financial Officer         Versa Power Systems Ltd.        
Signature: /s/ Michael S. Bishop         Print Name: Michael S. Bishop        
Title: Sr. Vice President, Chief Financial Officer

 

[Signature Page to Fith Amendment to Loan and Security Agreement] 

 



 

 

 

  AGENT:       HERCULES CAPITAL, INC.         Signature: /s/ Jennifer Choe      
  Print Name: Jennifer Choe         Title: Assistant General Counsel        
LENDER:           HERCULES FUNDING II, LLC         Signature: /s/ Jennifer Choe
        Print Name: Jennifer Choe         Title: Assistant General Counsel

 

[Signature Page to Fith Amendment to Loan and Security Agreement] 

 

 

 

 

SCHEDULE 1

 

Subsidiaries

 

1.Versa Power Systems, Inc., a Delaware corporation.

 

2.Versa Power Systems, Ltd., a corporation organized under the laws of Alberta,
Canada.

 

3.FuelCell Energy Finance, LLC, a Connecticut limited liability company.

 

4.FCE FuelCell Energy Ltd., a corporation organized under the laws of British
Columbia, Canada.

 

5.FCE Korea Ltd., a corporation organized under the laws of the Republic of
Korea.

 

6.FuelCell Energy Solutions GmbH, a corporation organized under the laws of
Germany.

 

7.FuelCell Energy EU B.V., a corporation organized under the laws of the
Netherlands.

 

 

 

 

SCHEDULE 1A

 

Current Indebtedness

 

1.Loan Agreement, dated April 29, 2008, by and between FUELCELL ENERGY, INC. and
THE CONNECTICUT DEVELOPMENT AUTHORITY.

 

2.Loan Agreement, dated March 5, 2013, by and between FuelCell Energy, Inc. and
the Clean Energy Finance and Investment Authority.

 

3.Assistance Agreement by and between the STATE OF CONNECTICUT Acting by the
DEPARTMEBT OF ECONOMIC AND COMMUNITY DEVELOPMENT and FUELCELL ENERGY, INC. dated
October 19, 2015 regarding a Phase I Loan and Phase 2 Loan to be made to
Borrower with regard to the FuelCell Energy Expansion Project, as defined
therein.

 

4.Loan Agreement, dated July 30, 2014, by and between FUELCELL ENERGY FINANCE,
LLC, a Connecticut limited liability company and NRG Energy, Inc., a Delaware
corporation.

 

5.Amended and Restated Lease Agreement, dated as of December 23, 2015, between
PNC Energy Capital, LLC a Delaware limited liability company and UCI Fuel Cell,
LLC a Delaware limited liability company.

 

6.Guaranty, dated as of July 30, 2014 by FUELCELL ENERGY, INC. in favor of NRG
ENERGY, INC.

 

7.Master Guaranty Agreement, dated December 11, 2015 by FuelCell Energy, Inc. in
favor of PNC Energy Capital LLC.

 

8.Guaranty, dated April 28, 2014 by FuelCell Energy, Inc. for the benefit of the
University of Bridgeport.

 

9.Guaranty, dated October 13, 2015 by FuelCell Energy, Inc. for the benefit of
the County of Alameda.

 

10.Parent Guarantee, dated November 23, 2015 by FuelCell Energy, Inc. for the
benefit of Pfizer Inc.

 

11.Lease Guaranty, dated July 21, 2016 by FuelCell Energy, Inc. for the benefit
of J.A.R. Associates.

 

12.Guarantee, dated August 29, 2016, by FuelCell Energy, Inc. in favor of City
of Riverside.

 

13.Guaranty, dated May 18, 2017, by FuelCell Energy, Inc. in favor of the
Trustees of Trinity College, Inc.

 

14.Guaranty, dated October 18, 2017, by FuelCell Energy, Inc. in favor of the
Connecticut Municipal Electric Energy Cooperative.

 

 

 

 

15.Payment and Performance Guaranty, dated November 27, 2017, by FuelCell
Energy, Inc. in favor of Toyota Motor North America, Inc.

 

16.Irrevocable Standby Letter of Credit No. CTCS-285954, dated April 25, 2012,
in favor of BIOFUELS FUEL CELL, LLC and U.S. BANKCORP COMMUNITY DEVELOPMENT
CORPORATION and the BANK OF NEW YORK MELLON for the account of FUELCELL ENERGY,
INC. for an amount of $4,800,000.

 

17.Irrevocable Letter of Credit No. CTCS-767201, dated November 8, 2013 in favor
of CIGNA HEALTH AND LIFE INSURANCE COMPANY for the account of FUELCELL ENERGY,
INC. for the amount of $750,000.

 

18.Standby Letter of Credit No. TTTS-700624 as amended by Amendment No. 1 dated
May 24, 2013, in favor of THE TRAVELERS INDEMNITY COMPANY for the account of
FUELCELL ENERGY, INC. for the amount of $100,000.

 

19.Irrevocable Standby Letter of Credit No. CTCS-874167, dated January 16, 2015,
in favor of UIL DISTRIBUTED RESOURCES, LLC for the account of FUELCELL ENERGY,
INC. for the amount of $1,000,000.

 

20.Irrevocable Standby Letter of Credit No. CTCS-840261, dated December 2, 2014,
in favor if THE UNITED ILLUMINATING COMPANY, for the account of FUELCELL ENERGY,
INC. for the amount of $518,736.

 

21.Irrevocable Standby Letter of Credit No. CTCS-840219, dated December 2, 2014,
in favor of THE UNITED ILLUMINATING COMPANY, for the account of FUELCELL ENERGY,
INC. for the amount of $523,636.

 

22.Standby Letter of Credit No. CTCS-809963 as amended by Amendment No. 3 dated
November 18, 2014, in favor of ZURICH AMERICAN INSURANCE COMPANY, for the
account of FUELCELL ENERGY, INC. for the amount of $1,200,000.

 

 

 

SCHEDULE 5.14

 

Capitalization

 

Common stock ($0.0001 par value). There are 225,000,000 shares authorized as of
December 03, 2018. There are 98,912,230 shares issued and outstanding as of
December 03, 2018.

 

Preferred Stock. The Company has 250,000 shares of Preferred Stock authorized
for issuance.

 

At December 03, 2018, there are 64,020 shares of our 5% Series B Cumulative
Convertible Perpetual Preferred Stock (Liquidation Preference $1,000) Series B
Preferred Stock issued and outstanding.

 

As of December 03, 2018, there were 7,917 shares of Series C Preferred Stock
issued and outstanding.

 

As of December 03, 2018, there were 29,690 shares of Series D Preferred Stock
issued and outstanding.

 

Subsidiaries:

 

1.Versa Power Systems, Inc., a Delaware corporation.

 

2.Versa Power Systems, Ltd., a corporation organized under the laws of Alberta,
Canada.

 

3.FuelCell Energy Finance, LLC, a Connecticut limited liability company.

 

4.FCE FuelCell Energy, Ltd. a corporation organized under the laws of British
Columbia, Canada.

 

5.FCE Korea Ltd., a corporation organized under the laws of the Republic of
Korea.

 

6.FuelCell Energy Solutions, GmbH, a corporation organized under the laws of
Germany.

 

7.FuelCell Energy EU, B.V., a corporation organized under the laws of the
Netherlands.

 

 

 

 

SCHEDULE AC

 

Permitted Shell Subsidiaries

 

None.

 

 

 

 

SCHEDULE AD

 

Project Companies

 

1.UCI Fuel Cell, LLC, a Delaware limited liability company.

 

2.Riverside Fuel Cell, LLC, a Delaware limited liability company.

 

3.Yaphank Fuel Cell Park, LLC, a New York limited liability company.

 

4.CR Fuel Cell, LLC, a New York limited liability company.

 

5.Montville Fuel Cell Park, LLC, Connecticut limited liability company.

 

6.Eastern Connecticut Fuel Cell Properties, LLC, a Connecticut limited liability
company.

 

7.SRJFC, LLC, a Delaware limited liability company.

 

8.Farmingdale Fuel Cell, LLC, a New York limited liability company.

 

9.BRT Fuel Cell, LLC, a New York limited liability company.

 

10.Bakersfield Fuel Cell 1, LLC, a Delaware limited liability company.

 

11.Groton Fuel Cell 1, LLC, a Connecticut limited liability company.

 

12.Groton Station Fuel Cell, LLC, a Connecticut limited liability company.

 

13.Long Beach Trigen, LLC, a Delaware limited liability company.

 

14.Central CA Fuel Cell 2, LLC, a Delaware limited liability company.

 

15.New Britain Renewable Energy, LLC, a Delaware limited liability company.

 

16.Central CT Fuel Cell 1, LLC, a Connecticut limited liability company.

 

17.TRS Fuel Cell, LLC, a Connecticut limited liability company.

 

18.Derby Fuel Cell, LLC, a Connecticut limited liability company.

 

19.Homestead Fuel Cell 1, LLC, a Connecticut limited liability company.

 

20.FuelCell Energy, Finance II, LLC, a Connecticut limited liability company.

 

21.DFC ERG CT, LLC, a Connecticut limited liability company.

 

 

 